DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per preliminary amendment dated 2/14/22, claims 1-8 are currently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (JP 2004-059720 A, machine translation), in view of Tanimura et al. (US 6,506,850 A1).
Regarding claims 1 and 5, Hashimoto teaches a polyoxmethylene resin compositions comprising (A) 100 parts by wt. of polyoxymethylene, (B) 0.01-2.0 parts by wt. of antioxidant (reads on (D)), and (C) (C-1) 0.01-2.0 parts by wt. of a hindered amine light stabilizer and/or (C-2) 0.01-2.0 parts by wt. at least one of hydrotalcite (Overview). Disclosed polyoxymethylene component (A) includes oxymethylene copolymer (reads on (A)) [0017-0018]. The reference further teaches amino-substituted triazines as compound (D-1) (read on (B)) containing formaldehyde reactive nitrogen, in an amount of  0.01 to 2 parts by wt., preferably 0.02 to 0.5 parts by wt., based on 100 parts by wt. of polyoxymethylene [0039-0042], and a method of producing the polyoxymethylene composition is not particularly limited, wherein the components may uniformly be blended in a kneader or by melt mixing in an extruder [0047], and use of the compositions for applications such as in molded automobile parts [0002, 0048].
Hashimoto is silent with regard to a composition comprising (1) choline hydroxide and (2) having amine-substituted triazine compound (Mn) and choline hydroxide (Mc) present in amounts that satisfy the conditions set forth in claims 1 and 5.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to (1), the secondary reference Tanimura teaches polyoxymethylene copolymer, useable in applications such as for interior and exterior automobile parts (Ab.), obtained by treating a copolymer having unstable terminal groups in the presence of 0.05 to 50 ppm by wt. of a quaternary ammonium compound, such as a hydroxide of trimethyl(2-hydroxyethyl)ammonium (reads on choline hydroxide (C)), . The reference teaches that heat treatment of unstable terminal groups with a quaternary ammonium compound after the polymerization reduces production of an oligomer, and a method of adding the ammonium compound by melt mixing in a kneader (col. 6, line 44-col. 7, line-23, col. 8, lines 1-40).
It would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to add Tanimura’s ammonium compound, such as a hydroxide of trimethyl(2-hydroxyethyl)ammonium, i.e. choline hydroxide, to oxymethylene copolymer resin compositions of Hashimoto comprising an amine-substituted triazine and an antioxidant, and to prepare the such as composition by melt kneading/mixing the mixture, thereby obviating the components of the composition of claim 5 and the method step of claim 1.
With regard to (2), Tanimura teaches a range of 0.5 to 50 ppm for hydroxide of trimethyl(2-hydroxyethyl)ammonium, i.e. choline hydroxide, which corresponds to a calculated range in mol/g, of copolymer (Mc) of 4.12x10-4 -0.41 (i.e. Mw of choline =121.18, calculated lower limit = (0.5x106)/(121.18x106 ) = 4.12x10-4, upper limit = (50x106 )/(121.18x106) = 0.41). The disclosed range of amine-substituted triazine in Hashimoto is 0.1 to 2 parts by wt., based on 100 parts by wt. of polyoxymethylene. When calculated for melamine disclosed as a preferred amine-substituted triazine, it corresponds to a calculated range in mol/g of copolymer (Mn), of 0.79-158.58 (i.e. Mw of melamine = 126.12, calculated lower limit = (0.01x106)/(126.12x102) = 0.79, upper limit = (2x106)/(126.12x102) = 158.58). Thus, in the compositions resulting from the combination, the calculated range of Mn overlaps with Mn that satisfies the condition,  0.5<Mn<7.0, Mc is greater than 0, i.e. 0<Mc, and Mc and Mn overlap in scope with those capable of satisfying the criterion 6.5<(Mn+Mc x 8)< 25 as set forth in claims 1 and 5.
With regard to claims 2 and 6, Hashimoto teaches melamine as a preferred species of the compound (D-1) containing a formaldehyde reactive nitrogen [0039-0041].
With regard to claims 3, 4, 7 and 8, Hashimoto teaches hindered phenol antioxidants [0022], including triethylene glycol-bis [3 - (3 - (t-butyl-3-methyl-2-hydroxyphenyl) - propionate] and pentaerythrityl tetrakis [3 -(3,5 - di-t-butyl-4-hydroxyphenyl) propionate] [0022].

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Harashina et al. (2008/0271381 A1).
Regarding claims 1 and 5, Harashina teaches a method of producing stabilized polyacetal resins(Ab.). Disclosed polyacetal resins include copolymers of trioxane (i.e. oxymethylene copolymers, read on (A)) ([0025], ref. claim 8). Harashina teaches that upon conducting the decomposition treatment in a molten state, there can be added, at need, one or more additives, by 0.001 to 5 parts by weight, preferably 0.005 to 2 parts by weight, to 100 parts by weight of the resin, wherein the additives are selected from the group of an antioxidant (reads on (D)); a decomposition accelerator, such as a quaternary ammonium compound, such as choline hydroxide (reads on (C)), and a co-stabilizer [0064]. The reference further teaches a formaldehyde scavenger, such as an aminotrizaine compound (reads on (B)), in an amount of 0.01 to 2 parts by weight, per 100 parts by wt. of stabilized resin [0075], and that the additives may be melt kneaded and/or mixed by applying heat treatment to form the resin composition ([0072], Examples, ref. claims 11-12).
Harashina is silent with regard to a composition comprising an aminotriazine and choline hydroxide in amounts that satisfy the conditions as recited in claims 1 and 5 in one single embodiment as in the claimed invention.
As stated in paragraph 7 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
Harashina teaches that the resin compositions may include choline hydroxide, an antioxidant and an aminotriazine. Additionally, the positively recited range for quaternary ammonium compound, such as choline hydroxide, obviates the condition 0<Mc. Based on disclosed range of 0.001-5 parts/100 parts by wt. of resin of the quaternary ammonium compound, the calculated range of choline hydroxide (Mc in mol/g) may range from 0.08-412.81 (i.e. Mw of choline hydroxide =121.18, lower limit = (0.001 x 106)/121.18x100=0.08, upper limit= (5x106)/(121.18x100)=412.81). Regarding the amount of aminotrizaine compound, the prior art teaches the same at 0.01 to 2 parts by weight, per 100 parts by wt. of stabilized resin, corresponds to a Mn of 0.08-158.6 mol/g (see calculations shown in paragraph 10 above). Thus, the calculated Mn overlaps a Mn that satisfies the condition 0.5<Mn<7.0, and the calculated ranges of Mc and Mn overlap in scope with those capable of satisfying the criterion 6.5<(Mn+Mc x 8)< 25 as set forth in claims 1 and 5.
It would have been obvious to obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare compositions comprising a copolymer of trioxane, i.e. oxymethylene copolymer, an antioxidant, an aminotriazine and choline hydroxide in any amount within the disclosed ranges, including those that satisfy the conditions as recited in claims 1 and 5, by melt kneading all the components.
Regarding claims 2 and 6, Harashina teaches melamine [0075-0076].
Regarding claims 3 and 7, Harashina teaches hindered phenols [0065, 0074].
Regarding claims  4 and 8, exemplified embodiments in Harashina teaches triethylene glycol-bis [3 - (3 - (t-butyl-3-methyl-2-hydroxyphenyl) - propionate] and pentaerythrityl tetrakis [3 -(3,5 - di-t-butyl-4-hydroxyphenyl) propionate] [0107-0109].

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762